Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 8, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00524-CV



 IN RE MICHAEL REILLY AND RAVAGO AMERICAS D/B/A GENESIS
                    POLYMERS, Relators


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               80th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2018-47163

                         MEMORANDUM OPINION

      On July 2, 2019 relators Michael Reilly and Ravago Americas d/b/a Genesis
Polymers filed a petition for writ of mandamus in this court. See Tex. Gov’t Code
Ann. § 22.221 (Supp.); see also Tex. R. App. P. 52. In the petition, relators ask this
court to compel the Honorable Larry Weiman, presiding judge of the 80th District
Court of Harris County, to vacate his June 13, 2019 “Order Denying Defendants’
Motion to Dismiss Pursuant to the Texas Citizens Participation Act” (“the June 13
order”) and his June 25, 2019 “Trial Preparation Order.” The petition argues that
such orders violated the stay imposed by section 51.014(b) of the Texas Civil
Practice and Remedies Code.

      Relators have appealed the denial of their motion to dismiss, which is pending
in our court as No. 14-19-00336-CV (“the appeal”). Our court has issued an order in
the appeal, pursuant to Texas Rule of Appellate Procedure 29.3, staying the June 13
order and the June 25 Trial Preparation Order. This order enforces the stay imposed
by section 51.014(b) of the Texas Civil Practice and Remedies Code. We therefore
dismiss relators’ petition for writ of mandamus as moot.


                                      PER CURIAM

Panel consists of Justices Christopher, Bourliot, and Zimmerer.




                                         2